                                          Case 4:20-cv-00799-PJH Document 71 Filed 08/25/21 Page 1 of 1




                                  1

                                  2                                 UNITED STATES DISTRICT COURT

                                  3                             NORTHERN DISTRICT OF CALIFORNIA

                                  4
                                         NAJARIAN HOLDINGS LLC, et al.,
                                  5                                                    Case No. 20-cv-00799-PJH
                                                      Plaintiffs,
                                  6
                                                v.                                     ORDER OF REFERENCE TO
                                  7                                                    MAGISTRATE JUDGE
                                         COREVEST AMERICAN FINANCE
                                  8      LENDER LLC,
                                  9                   Defendant.

                                  10

                                  11         Pursuant to Local Rule 72-1, this matter is referred for random assignment of a

                                  12   Magistrate Judge to conduct a settlement conference at his or her earliest convenience.
Northern District of California
 United States District Court




                                  13   The magistrate judges are very busy, and it is unlikely that the conference can be held

                                  14   during the weeks requested by the parties. The parties will be advised of the date, time,

                                  15   and place of appearance by notice from the assigned Magistrate Judge. The parties are

                                  16   directed to contact the courtroom deputy of the undersigned judge if they are not advised

                                  17   of the assigned magistrate judge within thirty days.

                                  18         IT IS SO ORDERED.

                                  19   Dated: August 25, 2021

                                  20                                               /s/ Phyllis J. Hamilton__________
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge

                                  22
                                       cc: MagRef, Assigned M/J, counsel of record
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
